TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00736-CV




Daneshjou Company, Inc., Appellant

v.

Fisher Millwork, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN402684, HONORABLE PAUL DAVIS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Daneshjou Company, Inc. has filed a motion to dismiss its appeal against
appellee Fisher Millwork.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear  and Pemberton

Dismissed on Appellant’s Motion

Filed:   March 3, 2006